Citation Nr: 1443547	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-47 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from September 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran had requested a hearing in his December 2010 VA Form 9; however, his representative later withdrew the request in a March 2014 statement.  Thus, there is no outstanding request for a hearing before the Board.

The Board also notes that the Veteran had appealed the issue of entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD).  However, he has not submitted a substantive appeal following the issuance of an August 2014 statement of the case. See 38 C.F.R. § 20.202.  Accordingly, the issue of entitlement to an increased evaluation for PTSD is not currently in appellate status.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits System (VBMS) reveals documents that are either duplicative or irrelevant to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's complete service treatment records do not appear to be associated with the claims file.  The RO requested the records in August 2009 from the National Personnel Records Center (NPRC).  NPRC indicated the all available records were being sent, but also noted that a previous request was made in 1974.  In particular, it was noted that the records were furnished to the RO in San Francisco, California, in December 1974 under a different claims number.  Nevertheless, the claims file only contains three pages of service treatment records, which include a Health Record-Abstract of Service and an Immunization Record.  Therefore, the Board finds that additional efforts should be taken to obtain the Veteran's complete service treatment records.

In addition, the Veteran has indicated that he has received disability benefits from the Social Security Administration (SSA) for a back disorder.  See May 2013 VA examination report.  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a back disorder.  The Veteran has claimed that he sustained a back injury in service on two separate occasions.  In particular, he indicated that he injured his back lifting crates of ammunition and once again before he was discharged. See March 2012 statement in support of claim; November 2009 statement in support of claim.  In addition, the post-service medical records indicate that he has received treatment for his back.  See May 1998 physician's statement; VA medical records dated from February 2009 to March 2010.  Under these circumstances, particularly given the missing service treatment records, the Board finds that a VA examination and medical opinion are needed. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the Veteran's complete service treatment records.  

The AOJ should also contact the RO in San Francisco, California, to determine if that office has a file or any records pertaining to the Veteran.  An August 2009 printout indicates that the Veteran's service treatment records were previously sent to that RO in December 1974 under a different claims number.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his service treatment records as well as any further action to be taken.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the Memphis VA Medical Center dated since August 2014.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It is noted that the Veteran has reported receiving SSA disability benefits 
From 1998 to 2009 based on a back disorder.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  The paper and virtual claims file should be made available to the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any back disorder that has been present during the appeal period.  For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service.  In rendering an opinion, the examiner should note the Veteran's Military Occupational Specialty (MOS) as an Ammunition Storage Specialist and his post-service employment as a special equipment operator who picked up trash off the streets.  The Veteran has contended that he injured his back in service lifting crates of ammunition and once again before he was discharged.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

